Citation Nr: 0724515	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision in which the RO 
granted service connection for PTSD and assigned a 50 percent 
rating, effective June 23, 2003.  The RO also assigned a 100 
percent temporary total rating under the provisions of 38 
C.F.R. § 4.29 from May 12, 2005; a schedular 50 percent 
rating was restored from August 1, 2005.  

After additional evidence was associated with the record, the 
RO issued a January 2006 rating decision which continued the 
previously assigned 50 percent rating for PTSD.  The veteran 
filed a notice of disagreement (NOD) as to the assigned 
rating for PTSD in February 2006.  The RO issued a statement 
of the case (SOC) in April 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2006.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in November 2006; a 
transcript of the hearing is of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to August 4, 2005, veteran's 
service-connected PTSD is manifested by nightmares, 
occasional flashbacks, intrusive thoughts, depression, 
anxiety, irritability, exaggerated startle response, social 
isolation, depressed mood, marked sleep disturbance, 
decreased concentration, short term memory impairment, and 
hypervigilance; these symptoms are indicative of occupational 
and social impairment with reduced reliability and 
productivity.

3.  For the time period from August 4, 2005, the veteran's 
PTSD is manifested by    nightmares, intrusive thoughts, 
significant avoidance behavior, exaggerated startle response, 
extreme social isolation, episodes of heightened anxiety, a 
sense of a foreshortened future, marked sleep disturbance, 
periods of irritability and hypervigilance, decreased 
concentration, short term memory impairment, and constant 
anxiety; these symptoms are indicative of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the time period prior to August 4, 2005, the criteria 
for an initial rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).

2.  Resolving all doubt in the veteran's favor, for the time 
period from August 4, 2005, the criteria for a 70 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Pelegrini, 18 Vet. App. at 112.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 letter from the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2005 rating 
decision further informed the veteran of the applicable 
rating criteria for PTSD under Diagnostic Code 9411, 
providing notice of what evidence would be necessary to 
substantiate a claim for a higher initial rating.  

Thus, the RO while not provided a notice letter specific to 
the claims for higher ratings, given the above, and because 
the appellant and his representative have demonstrated a 
clear understanding of what is needed substantiate the claim 
for higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007) (holding that notice deficiencies are not prejudicial 
if they did not render the claimant without a meaningful 
opportunity to participate effectively in the processing of 
his or her claim).  The Board also points out that neither 
the veteran nor his representative has contended that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice to the veteran.

Although the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
increased rating claim, consistent with Pelegrini, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).

Concerning the notice requirements of Dingess/Hartman, in a 
March 2006 letter, the RO informed him how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts those determinations.  

After the appellant was afforded opportunity to respond to 
each notice identified above, the April 2006 SOC reflects 
readjudication of the claim for a higher initial rating for 
PTSD.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records, service medical records, VA 
outpatient and inpatient treatment records, and a report of 
an August 2005 VA PTSD examination.  Also of record and 
considered in connection with the claim are the various 
statements submitted by the veteran and his representative, 
on his behalf.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any deficiency in notice does not affect the 
merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2006).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2006).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned an initial 50 percent rating for the 
veteran's PTSD under Diagnostic Code 9411.  The period during 
which the temporary total rating under the provisions of 38 
C.F.R. § 4.29 was in effect has been excluded from 
consideration for increase under the schedular criteria.  
Psychiatric disabilities other than eating disorders are 
rated pursuant to the criteria of a General Rating Formula.  
See 38 C.F.R. § 4.130 (2006).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a Global Assessment of Functioning (GAF) scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006).

The symptoms listed in the Schedule are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  When all the evidence is 
assembled, the determination must be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, competent 
medical evidence shows that the veteran has been treated for 
his service-connected disability of PTSD as well as major 
depressive disorder.  As objective medical evidence of record 
does not differentiate between the psychiatric symptomatology 
attributed to these disabilities, the Board will not attempt 
to dissociate any psychiatric symptomatology associated with 
major depressive disorder from the veteran's service-
connected PTSD disability.

VA treatment records dated in January and February 2002 show 
assessments of depression, dysthymia, rule out adjustment 
disorder, and rule out major depressive disorder.  The 
veteran complained of decreased sleep, lack of energy or 
motivation to work, and decreased concentration.  Mental 
status examination findings were noted as denial of suicidal 
ideation, appropriate affect, fair judgment, fair insight, 
linear thought processes, and low mood.  In the February 2002 
VA treatment note, the examiner assigned a GAF score of 60. 

A July 2002 VA mental health intake note reflected subjective 
complaints of hypervigilance, exaggerated startle response, 
frequent intrusive thoughts, and avoidance behavior.  The 
examiner indicated that the veteran discussed a pattern of 
leaving carpentry jobs every few months as well as noted that 
the veteran was psychomotorically retarded.  Mental status 
examination findings were noted as depressed mood, 
constricted affect, coherent thought processes, no suicidal 
ideation, and chronic rare perceptual distortions since 
Vietnam.  The examiner detailed that the veteran had symptoms 
consistent with major depressive disorder versus dysthymia as 
well as symptoms consistent with chronic PTSD of moderate 
severity with chronic perceptual disturbances.  An October 
2002 VA neurology clinic record indicated that the veteran 
had no evidence of an acute neurologic disease or deficit but 
noted evidence of cognitive impairment.  It was further 
indicated that the veteran had problems with attention that 
might be related to depression.  Additional VA treatment 
records dated in November 2002 show continued findings of 
depression.  A November 2002 VA speech pathology evaluation 
report noted that the veteran exhibited major deficits with 
attention, short term memory, and organization.  

A June 2004 VA treatment record revealed findings of memory 
loss, depression, anxiety, slow speech, some somatic 
preoccupation, intact thought progression, and the ability to 
contain intrusive memories.  The examiner listed a diagnosis 
of depressive disorder NOS (not otherwise specified).  In a 
July 2004 VA treatment record, the examiner listed diagnoses 
of major depressive disorder and rule out PTSD.  He further 
indicated that the veteran was psychomotorically slow, had 
slow speech, and exhibited depressed mood as well as 
constricted affect.  Additional VA outpatient treatment notes 
dated in September and October 2004 show diagnoses of major 
depressive disorder and PTSD.  In a September 2004 treatment 
record, the veteran reported anxiety, depression, and chronic 
rare perceptual distortions since Vietnam service and the 
examiner indicated that the veteran's anxiety stemmed from 
his girlfriend's HIV status.  A VA examiner assigned a GAF 
score of 60 in an October 2004 treatment record.  

VA treatment records dated in February and March 2005 show 
treatment for major depressive disorder and PTSD.  It was 
noted that the veteran complained of combat related 
nightmares and increased anxiety, isolation, and irritability 
after a neighborhood shooting.  

In a VA mental health attending progress note dated on April 
9, 2005, the examiner listed an assessment of chronic combat-
related PTSD and mild major depression as well as assigned a 
GAF score of 45.  Mental status examination findings were 
noted as normal speech, mildly depressed mood, constricted 
affect, anxiety, and coherent thought processes (at least 
when not discussing trauma).  It was noted that the veteran 
became very emotionally upset when discussing incidents from 
Vietnam.  Current PTSD symptomatology was noted as 
nightmares, flashbacks, poor sleep, irritability, 
hypervigilance, exaggerated startle response, avoidance 
behavior, decreased concentration, and depression.  The 
veteran indicated that his current marriage was very 
stressful and discussed a relationship with his children and 
grandchildren.  He further indicated that he currently was 
only able to work part time doing small carpenter jobs.

In an April 2005 VA PTSD Residual Rehabilitation Program 
admission note, the veteran endorsed PTSD symptoms including 
nightmares, poor sleep, social isolation, depression, and 
occasional flashbacks.  The examiner listed a diagnosis of 
PTSD and assigned a GAF score of 42. 

In a VA PTSD examination report, dated on August 4, 2005, the 
veteran complained nightmares, intrusive thoughts, 
significant avoidance behavior, extreme social isolation, 
episodes of heightened anxiety and a sense of a foreshortened 
future, marked sleep disturbance, periods of irritability and 
hypervigilance, and constant anxiety.  On a functional level, 
the veteran discussed difficulties with employment including 
increased anxiety, feeling claustrophobic while working 
inside, decreased concentration, and problems with 
supervisors.  He further described that his psychiatric 
symptoms have a significant impact on his daily functioning 
and noted a strained relationship with his common law wife.  
While indicating that he could complete the activities of 
daily living with minimal difficulty, the veteran also 
indicated that he sometimes goes 2 to 3 days without grooming 
due to fatigue and increased self doubt.  Mental status 
examination findings were noted as flat affect, not fully 
oriented to time, anxious mood, intermittent eye contact, 
slower than normal speech, slightly impaired judgment and 
insight, and no psychosis, suicidal ideation, or homicidal 
ideation.  The examiner listed diagnoses of PTSD and 
recurrent major depressive disorder and assigned a GAF score 
of 48.  The examiner further opined that the veteran had 
noteworthy difficulties with maintaining social interaction 
as well as employment related to his psychiatric symptoms. 

In an additional August 2005 VA treatment note from the 
psychiatric emergency room, a VA examiner noted that the 
veteran was homeless after leaving residence during a fight 
with his wife.  The examiner listed a diagnosis of PTSD and 
assigned GAF scores of 35 and 45/50.  Mental status findings 
of clear speech, linear thought processes, euthymic affect, 
no observed mood lability, no paranoia, and fair judgment and 
insight were noted in the August 2005 record.  The veteran's 
PTSD symptomatology was noted as nightmares, poor sleep, 
occasional flashbacks, social isolation, and depression.  

A.  Evaluation of PTSD for the Period Prior to August 4, 2005

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record does not 
present a basis for the assignment of a rating in excess of 
50 percent rating for PTSD for the time period prior to 
August 4, 2005.

The pertinent evidence for this time period reflects that the 
veteran's psychiatric symptomatology included nightmares, 
occasional flashbacks, intrusive thoughts, depression, 
anxiety, irritability, exaggerated startle response, social 
isolation, depressed mood, marked sleep disturbance, 
decreased concentration, short term memory impairment, and 
hypervigilance.  These symptoms are reflective of 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point during this time period has the veteran's PTSD 
symptomatology met the criteria for a rating in excess of 50 
percent.  As noted above, the assignment of a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  However, the Board 
notes that the veteran has not been found to have obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; inability to establish and maintain effective 
relationships; or other symptoms that are characteristic of a 
70 percent rating.  The veteran has some documented symptoms 
of difficulty in his strained common-law marriage, only being 
able to work part-time, and increased social isolation and 
anxiety.  However, during this time period, these symptoms 
have not been shown to affect the veteran on a continuous 
basis and/or to limit his ability to function independently 
on a daily basis.

A GAF score of 60 was listed in VA outpatient treatment 
records dated in February 2002 and October 2004.  According 
to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board finds that that these GAF scores are 
consistent with the reported symptomatology--to include some 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships--and, thus, is also consistent with no greater 
impairment than that contemplated by the initial 50 percent 
rating assigned.

The Board notes that the GAF scores of 45 and 42, reflected 
in two April 2005 VA outpatient treatment records, suggests 
more significant impairment than is contemplated by the 
initial 50 percent rating.  A GAF of 41 to 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  However, the 
competent medical evidence of record reflects that the 
veteran has exhibited none of the symptoms identified in the 
DSM-IV as indicative of such a score on a continuous basis 
during the time period prior to August 4, 2005.

The aforementioned discussion makes clear that, for the time 
period since the effective date of the grant of service 
connection for PTSD and prior to August 4, 2005, the 
veteran's PTSD symptomatology has resulted in a disability 
picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) likewise have not been met.

For all the foregoing reasons, the Board finds that initial 
50 percent rating assigned for PTSD represents the maximum 
rating assignable for the time period from the effective date 
of the grant of service connection on June 23, 2003 to August 
3, 2005, for the veteran's PTSD disability.  As such, there 
is no basis for the assignment of any staged rating pursuant 
to Fenderson during this time period, and the claim for a 
higher initial rating must be denied for the time period 
prior to August 4, 2005.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Evaluation of PTSD for the Period from August 4, 2005

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for the assignment of a 70 percent rating for PTSD for 
the time period from August 4, 2005.

The pertinent evidence for this time period reflects that the 
veteran's psychiatric symptomatology included nightmares, 
intrusive thoughts, significant avoidance behavior, 
exaggerated startle response, extreme social isolation, 
episodes of heightened anxiety, a sense of a foreshortened 
future, marked sleep disturbance, periods of irritability and 
hypervigilance, decreased concentration, short term memory 
impairment, and constant anxiety.

The Board finds that this symptomatology more nearly reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  In addition, in his August 2005 
examination report, the VA examiner specifically indicated 
that the veteran had noteworthy difficulties with maintaining 
social interaction as well as employment related to his 
psychiatric symptoms.

The Board points out that the GAF scores assigned in medical 
evidence of record during this time period, also provide a 
basis for assignment of a 70 percent disability rating for 
the veteran's PTSD.  GAF scores of 45, 48, and 50 were listed 
in the August 2005 VA PTSD examination report and an August 
2005 VA outpatient treatment note.  A GAF of 41- 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).   Given the 
actual psychiatric symptoms shown in this case, the Board 
finds that level of overall psychiatric impairment shown to 
be more consistent with a 70 percent rating during this time 
period.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's PTSD 
disability residuals more nearly approximate the level of 
occupational and social impairment contemplated for a 70 
percent rating under the applicable rating criteria.

While the assignment of 70 percent rating is warranted for 
this time period, the Board also emphasizes that at no point, 
have the symptoms associated with the veteran's PTSD met the 
criteria for the maximum, 100 percent, rating.  As noted 
above, a 100 percent rating requires total occupational and 
social impairment due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability for the time period from August 
4, 2005.  Evidence of record does not indicate that the 
veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for PTSD is warranted for the 
time period from August 4, 2005.


C.  Extraschedular Evaluation

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during the 
periods in question, the veteran's service-connected PTSD 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited to and 
discussed in the April 2006 SOC).  In this regard, the Board 
notes that there is no showing that the disability markedly 
interfered with employment (i.e., beyond that contemplated in 
the assigned 50 percent and 70 percent ratings), that the 
disability warranted frequent periods of hospitalization, or 
that the disability otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the time period prior to August 4, 2005, an initial 
rating in excess of 50 percent for PTSD is denied.

For the time period from August 4, 2005, a 70 percent rating 
for PTSD is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


